                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

SAMUEL H. WILLIAMS,                                       )
                                                          )
                  Petitioner,                             )
                                                          )
         v.                                               )              No. 4:19-cv-03137-PLC
                                                          )
STANLEY PAYNE,                                            )
                                                          )
                                                          )
                  Respondent.                             )

                              OPINION, MEMORANDUM AND ORDER

         This matter is before the Court on petitioner Samuel H. Williams’s amended petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 6). Having reviewed the amended

petition, and for the reasons discussed below, the Court will transfer this case to the United States

District Court for the Western District of Missouri.

                                                    Discussion

         Petitioner is a pro se litigant currently incarcerated at the Potosi Correctional Center in

Mineral Point, Missouri. He has filed a petition for writ of habeas corpus pursuant to 28 U.S.C. §

2254, challenging state court convictions for assault in the first degree and armed criminal action.

State of Missouri v. Williams, No. 31307CF7018 (31st Cir., Greene County).1 Petitioner was found

guilty following a jury trial on September 17, 2009. On November 24, 2009, he was sentenced to

thirty years’ imprisonment on the assault conviction, and thirty years’ imprisonment on the armed

criminal action conviction. The sentences were run consecutively.


1
  Petitioner’s underlying state court case was reviewed on Case.net, Missouri’s online case management system. The
Court takes judicial notice of this public record. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining that
district court may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2 (8th
Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).
       According to petitioner, and corroborated by the Court’s review of petitioner’s state record,

the conviction that petitioner is challenging arose in the Circuit Court of Greene County, Missouri.

Greene County is located in the Southern Division of the Western District of Missouri. See 28

U.S.C. § 105(b)(5).

               Where an application for a writ of habeas corpus is made by a person
               in custody under the judgment and sentence of a State court of a
               State which contains two or more Federal judicial districts, the
               application may be filed in the district court for the district wherein
               such person is in custody or in the district court for the district within
               which the State court was held which convicted and sentenced him
               and each of such district courts shall have concurrent jurisdiction to
               entertain the application. The district court for the district wherein
               such an application is filed in the exercise of its discretion and in
               furtherance of justice may transfer the application to the other
               district court for hearing and determination.

28 U.S.C. § 2241(d). Pursuant to this section, the district courts for the Eastern District of Missouri

and the Western District of Missouri have concurrent jurisdiction to hear this case. In

circumstances such as this, the district court in which the petition is originally filed may, in the

exercise of its discretion and the furtherance of justice, transfer the case to the other district for

hearing and determination. Additionally, 28 U.S.C. § 1404(a) provides that a district court, for the

convenience of the parties and witnesses and in the interest of justice, may transfer any civil action

to any other district or division where it might have been brought.

       Transfer of this action is appropriate because petitioner’s constitutional claims are based

upon a conviction in a circuit court located within the Western District of Missouri. The relevant

records are thus located there, and if a hearing is required, the Western District of Missouri would

be more convenient for witnesses. Moreover, the Court has entered an administrative order stating

that, absent any unusual circumstances, any habeas petition challenging a conviction or sentence

arising out of a proceeding in the Western District of Missouri should be transferred to that district.



                                                   2
Therefore, the Court will order that this case be transferred to the United States District Court for

the Western District of Missouri.

                             Motions to Proceed in Forma Pauperis

       Petitioner has filed a motion for leave to proceed in forma pauperis (Docket No. 2) and an

amended motion for leave to proceed in forma pauperis (Docket No. 5). The Court has reviewed

the financial information petitioner has submitted in support of the motions, and has determined

that the motions should be provisionally granted, subject to modification by the United States

District Court for the Western District of Missouri.

       Accordingly,

       IT IS HEREBY ORDERED that petitioner’s motion to proceed in forma pauperis

(Docket No. 2) and amended motion to proceed in forma pauperis (Docket No. 5) are

PROVISIONALLY GRANTED, subject to modification by the United States District Court for

the Western District of Missouri.

               IT IS FURTHER ORDERED that the Clerk of Court shall transfer this case to
the United States District Court for the Western District of Missouri. See 28 U.S.C. § 2241(d).

       Dated this 31st day of March, 2020.



                                              ____________________________________
                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE




                                                 3
